ORDER
This matter having been duly presented to the Court on the motion for reinstatement to the practice of law by AUGUSTINE UGO UZODIKE of EAST ORANGE, who was admitted to the bar of this State in 1990, and who was temporarily suspended from practice by Order of this Court dated August 18, 1998, for his failure to cooperate in an investigation conducted by the Office of Attorney Ethics;
And the Office of Attorney Ethics having informed the Court of respondent’s subsequent cooperation and having interposed no objection to respondent’s application for reinstatement to practice;
And good cause appearing;
It is ORDERED that AUGUSTINE UGO UZODIKE be restored to the practice of law, effective immediately.